Appeal by defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered May 16, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The complainant was able to observe defendant for 15 minutes from a distance of 1 to 3 feet during the robbery. Thus, her in-court identification had an independent basis. It is clear that defendant’s guilt was proven beyond a reasonable doubt. Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.